The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                 March 26, 2015

                                              No. 04-14-00882-CR

                                                 Darius DUKES,
                                                    Appellant

                                                          v.

                                          THE STATE OF TEXAS,
                                                Appellee

                     From the 198th Judicial District Court, Bandera County, Texas
                                      Trial Court No. CR-12-040
                             Honorable M. Rex Emerson, Judge Presiding


                                                 ORDER
        On March 12, 2015, appellant’s court-appointed attorney, Mr. Patrick Maguire, filed a
brief pursuant to Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel has informed the appellant of his right to file his
own brief and obtain a copy of the record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San
Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,
no pet.). On March 20, 2015, the State filed a letter waiving its right to file an appellee’s brief
unless the appellant files a pro se brief.

        Despite requests from the clerk of this court that he do so, Mr. Maguire did not provide
appellant with a copy of the record or provide him with a form motion requesting access to the
record from this court as required by the Court of Criminal Appeals in Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014). 1 Therefore, appellant may obtain a copy of the appellate record by
filing a pro se motion for access to the appellate record, not later than April 14, 2015, with the
clerk of this court, addressed to Clerk, Fourth Court of Appeals, 300 Dolorosa St., Suite 3200,
San Antonio, Texas 78205. If appellant files a written request for the record with this court, the
clerk of this court is ORDERED to immediately send a copy of the record to appellant.

       If the appellant does not request access to the record, but still desires to file a pro se brief,
he must do so no later than April 27, 2015. See Bruns, 924 S.W.2d at 177 n.1. If appellant
requests access to the record, this briefing deadline will be reset.
1
  Mr. Maguire is cautioned that in the future he either provide his client with a copy of the record or a form motion
for his client to file with this court accompanied by instructions to sign and where to file such motion.
        If the appellant files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED
that the motion to withdraw, filed by Mr. Maguire, is HELD IN ABEYANCE pending further
order of the court.

      We further ORDER the clerk of this court to serve a copy of this order on appellant, Mr.
Maguire, the attorney for the State, and the clerk of the trial court.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court